The Examiner recognizes that this application qualified for PPH by having US 7,238,768 cited as an “A” reference in the ISR.  It is unclear to this examiner, though, how this reference can be considered an “A” reference as she finds it particular relevant to the instant claims as reflected in the prior art rejection below.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 3, please note that a recitation of a viscosity, in lack of an indication of the temperature at which the viscosity was measured, is considered to be indefinite as viscosity is a temperature dependent measurement.
	In claim 8, reference to “step 4)” lacks antecedent basis as no such step is found in the claims.
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 6 to 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, 35 U.S.C. 103 as obvious over Hupfield et al.

	While Hupfield et al. are silent as to the amount of residual acid, the Examiner believes that such a property will inherently be met by Hupfield et al.  
	On one hand, note that the claimed process step 3) of claim 1 only requires mix-ing and heating to achieve this result. Mixing and heating is found in Hupfield et al. such that if the claimed mixing and heating step is met by the prior art then the results that are associated with that will likewise be met by the prior art.  In addition note that claims 12 and 13 teach preferred limits for step 3) that are also met by Hupfield et al.  Column 4, lines 30 and on, teach a preferred upper temperature limit of 140oC.  This teaches that elevated temperatures are preferred when a dialkoxysilane is used.  Such a silane is the preferred reactant of Hupfield et al.  Furthermore Hupfield et al. teach a pressure of as low as 10 mbar (7.5 mmHg) while the working examples show 100 mbar (75 mmHg). Column 5, lines 31 and on, teach a time of up to 24 hours while the working examples show 4 hours. Thus the preferred embodiments of temperature, pressure and 
	On the other hand see column 3, lines 57 and on, which teaches that the carbox-ylic acid and amino groups react to such an extent that the skilled artisan would have expected all of the acid groups to be in carboxylate form such that there is no residual acid.  
	In this manner each of the claimed requirements for steps 1), 2) and 3) are met by Hupfield et al.  The Examiner acknowledges that some of the ranges in the prior art overlap with the claimed ranges such that, if each range in combination is not fully anticipated, it at least would have been obvious.  
	To further exemplify this anticipation and/or obviousness of the claims, the Examiner draws specific attention to the working Examples 1 and 5 in columns 8.
	In Example 1 a silanol terminated polysiloxane is admixed with an aminoalkyl functional silane and acetic acid.  They are heated to 85oC.  Acetic acid meets claimed D) (see instant claim 6).  Column 3, line 23 teaches Si-OH to alkoxy range that meets molar excess claimed.  This corresponds to claimed steps 1) and 2).  
	The Examiner notes that the amount of acetic acid is 10 wt% rather than within the claimed .01 to 5 wt% range as claimed.  
	On one hand, an amount within the claimed range would have been anticipated by the skilled artisan since column 3, lines 57 and on, clearly teach a preferred amount of acid that is fully within the claimed range.  The amount in Example 1 is far outside the preferred range such that the Examiner believes that this amount is a typographical 
	On the other hand, one having ordinary skill in the art would have found an amount within the claimed range have been obvious given the teachings in column 3, line 57 and on.
	Example 5 meets each of the claimed requirements of steps 1) and 2) with the exception of using octanoic acid rather than an acid that meets the claimed require-ments.  To this extent please see column 3, lines 31 to 45, which specifically teaches and expressly delineates the use of acetic and propionic acids (meeting claim 6) such that this difference would have been immediately envisioned and anticipated by the skilled artisan or, in the alternative, obvious.
	In this manner the limitations of claimed steps 1) and 2) are anticipated and/or rendered obvious in these Examples.  The Examiner notes that there is nothing in the claim language that excludes steps 1) and 2) from occurring simultaneously.  
	For instant step 3), as noted supra, Hupfield et al. are silent as to residual acid but this is a property that would appear to be inherently present in the examples of Hupfield et al.  The claimed process step 3) of claim 1 only requires mixing and heating to achieve this result.  Such mixing and heating is found in these examples.  A more compelling case of inherency, though, arises from the fact that claim 13 recites a temperature range, pressure and time at which step 3) preferably occurs.  
	The Examples meet the claimed time and pressure (as 100 mbar = 75 mmHg) while column 4, lines 27 and on, teach a preferred upper temperature limit of 140oC.  
	
	For claim 2, note that supra regarding inherency as it applies to this limitation as well. 
	For claims 7 and 9, note that C) is optional such that i) is met.  On the other hand, as noted above, steps 1) and 2) can occur simultaneously such that the examples show steps meeting ii).  
	For claim 8, it is unclear how to interpret this limitations as there is no step 4).  
	For claim 14 see the formula in column 2, line 55, which embraces only mono, di and tri-alkoxy silanes such that the skilled artisan would have anticipated a monoalkoxy from this limited selection.
	For claim 15, note that the selection of a monoalkoxysilane, as noted supra, would necessarily result in endcapping as claimed.

Claims 1 to 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Henning et al. or, in the alternative, claims 1 to 15 are rejected under 35 U.S.C. 103 as obvious over Henning et al.
	Henning et al. teach a method of making an amino functional polysiloxane.

	Example S4 shows mixing and heating a silanol functional siloxane, an amino alkoxysilane, hexamethyldisilazane and acetic acid.  As noted supra, acetic acid meets material D) such that this meets each of claimed A) to D).  Also as noted supra, steps 1) and 2) as c claimed can occur simultaneously.  The mixture undergoes reaction to form a reaction product.  While this does not specifically teach the residual acid content, please note that it does meet all of the requirements of step 3) such that if the mixing and heating in step 3) of claim 1 results in the residual acid content, it will do so as well in the prior art.  In this manner claims 1 and 2 are inherently anticipated by Henning et al.
	Note that the amount of acetic acid is .7 wt% and the silanol to alkoxy molar ratio is 1.25.  This example meets the requirement of claims 3 to 6, 10 and 11 as well.  
	For claim 7, note that all of C) is added in step i).
	For claim 8 note that it is unclear what is intended to be claimed since there is no step 4).
	For claim 9 again note that steps 1) and 2) can occur simultaneously.
	In this manner these claims are anticipated.

	On the other hand, see column 3, line 63, through column 4 which teach the reactants A) and B).  Column 4, lines 49 and 50, teach the molar ratio of silanol to alkoxy as claimed.  This requires a catalyst D) that is different from instant D) but note 
	The mixture is heated to form a reaction product. As noted supra step 3) requires  only mixing and heating such that any results that are associated with the mixing and heating step as claimed, such as the residual acid content, will be met by these steps in the prior art.
	Thus this differs from that claimed in that this does not teach an amount of D1).  
Adjusting the amount of D1), a cocatalyst, in an effort to optimize the catalytic properties thereof would have been obvious for the skilled artisan such that one having ordinary skill in the art would have found an amount of acetic or propionic acid as claimed obvious.		
	For claims 3 and 4 see column 4, line 52, to column 5, line 32.
	For claim 5 see column 6, lines 25 and on.
	Claim 6 has been addressed above.
	For claims 7 and 9 see column 6, lines 52 and on, which teaches various steps by which the materials are added.  See that E) (meeting claimed C)) is added in step A, meeting step i).  See that C can be added in step B, meeting claimed step ii).  As noted supra it is unclear what weight to give claim 8 since there is no step 4) in claim 1.
	For claims 10 and 11 again see column 4, lines 49 and 50.
	For claims 12 and 13 see column 6, lines 42 and on, and particularly specific Steps A to C, which teach temperatures, times and pressures that meet the claimed ranges.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Mgm
1/13/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765